Citation Nr: 0823960	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-35 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 RO decision, which 
denied a claim for service connection for PTSD.

In June 2006, a local hearing was held before a member of the 
appeals team at the Indianapolis, Indiana RO.  A transcript 
of that proceeding has been associated with the claims 
folder.

As will be discussed in greater detail below, recent VA 
examinations have yielded diagnoses of adjustment disorder 
and/or dysthymic disorder.  The United States Court of 
Appeals for the Federal Circuit has recently affirmed that 
distinct and separate diagnoses represent distinct claims.  
See Boggs v. Peake, No. 2007-7137 (Fed. Cir. Mar. 26, 2008); 
Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996).  As 
claims of entitlement to service connection for adjustment 
disorder and/or dysthymic disorder have never been raised by 
the veteran, or adjudicated by the RO, the Board lacks 
jurisdiction to consider such claims.  Thus, the issue on 
appeal remains characterized as a claim of entitlement to 
service connection solely for PTSD.

The Board has considered whether separate claims of service 
connection for either adjustment disorder and/or dysthymic 
disorder should be referred to the RO for appropriate 
development; however, to date, neither the veteran nor his 
representative have asserted that service connection is 
warranted for either disability.  In fact, the veteran has 
specifically argued that these diagnoses are incorrect.  
Thus, the Board finds that referral to the RO is not 
warranted.  Nevertheless, the Board also notes that the 
veteran is free to raise such claims with the RO if he wishes 
to do so.




FINDING OF FACT

The most probative medical evidence of record reveals that 
the veteran does not have PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  See 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in May 2004 and August 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service, private, and VA medical 
records are in the file.  All records identified by the 
veteran as relating to the claim have been obtained, to the 
extent possible.  The Board finds that the record contains 
sufficient evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  The veteran 
was provided VA examinations for his claim for service 
connection for PTSD in November 2004 and July 2006.  The 
Board notes that the veteran requested in the July 2008 
Informal Hearing Presentation that a new VA examination be 
conducted.  However, the Board finds that these examinations 
and opinions are thorough and complete.  The examiners noted 
that the claims file had been reviewed.  Therefore, these 
examination reports and opinions are sufficient upon which to 
base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2007).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2007); see also, 38 
U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires 
verification of a claimed stressor.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
unrelated to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

The veteran is currently seeking service connection for PTSD 
as a result of an in-service stressor event.  See Claim, 
April 2004.  Specifically, the veteran claims that, while on 
active duty, he served on the USS Oriskany, which experienced 
a fire, resulting in many deaths.  See VA examination report, 
July 2006; Informal Hearing Presentation, July 2008.  In this 
case, the veteran's personnel records confirm receipt of a 
Navy Unit Commendation Ribbon and Bronze Star for 
participation in combat operations, and they also confirm his 
presence aboard the USS Oriskany during a fire.  Thus, the 
second element for establishing service connection for PTSD 
has clearly been met.

The Board notes that the veteran has been afforded 2 VA 
examinations to determine whether or not he meets the 
criteria for a diagnosis of PTSD according to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM- IV).  The first VA examination was 
conducted in November 2004.  Upon reviewing the claims folder 
and interviewing the veteran, the examining psychologist 
diagnosed the veteran with a dysthymic disorder, not PTSD.  
In rendering this diagnosis, the examiner took into the 
account that the veteran had been receiving outpatient 
psychotherapy on a near weekly basis for PTSD and a major 
depressive disorder.  He noted the veteran's reports of being 
depressed and anxious, feeling detached from others, and 
having few hobbies.  He also noted that the veteran and his 
wife, with whom the veteran stated he gets along extremely 
well, are very involved with Special Olympics and enjoy 
traveling and camping.  The veteran has worked for the City 
of Goshen since 1985.  He reported feeling irritated when he 
gets angry but never acting out physically.  He reported no 
panic attacks.  In conclusion, the examiner noted that the 
veteran's account of the in-service fire aboard his ship 
meets the DSM-IV stressor criteria.  In addition, the veteran 
reported recurrent distressing dreams of in-service events.  
Despite these recurrent dreams, however, the veteran 
successfully maintained employment throughout his life.  He 
is devoted to his family.  He is involved in coaching, 
running events, and fundraising for Special Olympics.  
Therefore, the examiner found that he did not meet the 
criteria for PTSD.       

In July 2006, the veteran underwent the second VA 
examination.  Upon reviewing the claims folder and 
interviewing the veteran, the psychologist noted that the 
veteran reported a stressor that met the criteria of a DSM-IV 
stressor.  The psychologist did not find, however, that the 
veteran reported psychiatric symptoms that met the DSM-IV 
PSTD symptom criteria.  Specifically, the psychologist stated 
that the veteran did not report any significant psychosocial 
dysfunction that could be attributed to any PTSD like 
symptoms.  The veteran reported good occupational adjustment 
in a responsible and successful career for the previous 24 
years.  He reported a successful and loving marriage with 
numerous children and grandchildren, whom he sees regularly 
and participates in activities with regularly.  He also 
reported an active social involvement.  The psychologist 
concluded by stating that the veteran does appear to meet the 
criteria for an adjustment disorder, not otherwise specified.  
However, he went on to note that this disorder does not seem 
to be affecting his psychosocial functioning to any great 
extent.    

The Board notes that the claims folder also contains private 
treatment records reflecting treatment for PTSD.  In 
addition, in a letter dated in December 2004, the veteran's 
treating licensed clinical social worker noted the veteran's 
account of his in-service stressor and his reports of 
experiencing depression, intrusive dreams, increased startle 
response, and anxiety.  See Madison Center Elkhart letter, 
December 2004.  The social worker stated that the veteran 
struggles with goal achievement at times due to depression 
and PTSD.  He also noted that medication has been used to 
decrease the frequency, intensity, and duration of sleep 
interruptions due to nighttime PTSD symptoms.  It has not, 
however, eliminated his symptoms completely. 

The Board acknowledges that there are varying opinions 
regarding whether or not the veteran has a current diagnosis 
of PTSD.  The Board is free to favor one medical opinion over 
another, provided it offers an adequate basis for doing so.  
See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In the November 2004 and July 2006 VA examination reports, 
the psychologists specifically indicated that the entire 
claims folder had been reviewed and gave detailed rationales 
for their opinions, which included the application of the 
criteria for PTSD as outlined in the DSM-IV.  There is no 
indication that the veteran's treating social worker had 
access to the entire claims folder.  In addition, the 
veteran's treating social worker did not specifically detail 
the criteria for PTSD, as set forth in the DSM-IV.  
Furthermore, while the VA psychologists and the social worker 
are all competent to render opinions on this matter, the 
Board ultimately finds the psychologists to possess a greater 
degree of expertise and training as to diagnosing psychiatric 
illness; thus, the Board places more weight on their 
findings.

Absent competent evidence of the existence of a disability, 
service connection cannot be granted.  See Degmitech v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  While the Board recognizes the 
veteran's sincere belief in his claim, the most probative 
opinions of record specifically state that the veteran does 
not fully meet the criteria for PTSD, applying the criteria 
as set forth in the DSM-IV.  Therefore, the Board finds that 
the competent medical evidence of record does not show the 
veteran to have PTSD, and there may be no service connection 
for the claimed disability.  

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  There is not an approximate balance 
of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


